Citation Nr: 0910341	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased monthly apportionment of the 
Veteran's Department of Veterans Affairs (VA) benefits in 
excess of $124 on behalf of the child of the Veteran in the 
appellant's custody.


REPRESENTATION

Appellant: 	Unrepresented

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.  The appellant is the Veteran's ex-wife and custodian 
of the Veteran's dependent child.  The Veteran is represented 
by the Disabled American Veterans.  The appellant is 
unrepresented.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's claim for 
entitlement to an increased monthly apportionment of the 
Veteran's VA benefits in excess of $124 on behalf of the 
child of the Veteran in the appellant's custody.  The 
appellant has appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The appellant was afforded a hearing in October 2005, at the 
Muskogee RO, before K.A. Banfield, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008).  
A transcript of the testimony is in the claims file.

The Veteran was afforded a hearing in November 2008, at the 
Muskogee RO, before S. Bush, an Acting Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008).  
A transcript of the testimony is in the claims file.

In September 2006, the Board remanded this case in order to 
afford the Veteran a hearing and to obtain more detailed 
financial information from the appellant.  As was noted 
above, the Veteran was afforded a hearing in November 2008.  
In addition, the appellant submitted various documents 
detailing her expenses.  As such, the Board finds that its 
remand directives have been complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

However, the appeal is once again REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant and Veteran if further action is 
required.


REMAND

Unfortunately, thus case must be remanded again for further 
development.  The Board regrets that a remand of this matter 
will further delay a final decision in the claim on appeal, 
but finds that such action is necessary to ensure that the 
Veteran and the appellant are afforded full due process of 
law.

As was noted in the Introduction, the Board remanded this 
case in September 2006.  Subsequent to the Board's remand, 
the appeal was further developed, in that several VCAA notice 
letters were provided to the Veteran and the appellant.  In 
addition, both the Veteran and the appellant submitted 
additional financial information.  However, this evidence has 
not been considered by the RO, and no waiver of initial RO 
consideration is currently of record.  See 38 C.F.R. §§ 
19.31, 20.1304 (2008).  

Without a written waiver of initial RO consideration with the 
submission of additional evidence, this case must be returned 
to the agency of original jurisdiction for readjudication.  
See Disabled American Veterans v. Principi, 327 F. 3d 1339 
(Fed. Cir. 2003) [VA regulation allowing the Board to 
consider additional evidence without remanding case to the 
agency of original jurisdiction for initial consideration was 
invalid].

In addition, an apportionment is a "contested claim" 
subject to special procedural requirements.  For instance, if 
the apportionment claim is simultaneously contested, as is 
the case here, all interested parties are to be specifically 
notified of any action taken by the agency of original 
jurisdiction, of the right and time limit for initiating an 
appeal, and of the right to present testimony at a hearing 
and to be represented.  See 38 U.S.C.A. § 7105A(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 19.100 (West 2002 & Supp. 2008).  
Accordingly, all interested parties are to be furnished with 
a copy of the supplemental statement of the case (SSOC) 
issued.  See 38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101 (West 
2002 & Supp. 2008).  Any other information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim should 
also be furnished to the other contesting parties.  See 38 
U.S.C.A. § 7105A(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
19.102 (2008).

Accordingly, the case is REMANDED for the following action:

After completing any additional 
development that is deemed necessary, 
readjudicate the claim on appeal, 
evaluating the claim based on all income 
and expenses throughout the entire 
appellate period.  This review should 
include consideration of the 
reasonableness of reported expenses.  VBA 
should also ensure that all contested 
claims procedures under 38 C.F.R. §§ 
19.100, 19.101, and 19.102 are followed 
with respect to all future actions.  If 
the benefit sought on appeal remains 
denied, furnish the appellant and the 
Veteran an SSOC and afford them an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant and Veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	K.A. BANFIELD	MICHAEL A. HERMAN
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



	                         
__________________________________________
S. BUSH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

